Citation Nr: 0218590	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-15 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychosis for 
the purpose of establishing eligibility to treatment under 
38 U.S.C.A. § 1702 (West Supp. 2002).  

2.  Whether new and material evidence has been submitted 
to reopen a previously denied claim for service connection 
for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought.  The veteran filed a timely appeal, 
and in May 2001, the case was remanded back to the RO for 
additional development.  The RO undertook to complete the 
requested development to the extent practicable, and the 
case has been returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues on appeal, and has 
provided all required notice of the evidence the VA would 
attempt to obtain and what the veteran was responsible for 
obtaining.  

2.  The veteran has been found to have a psychosis, 
variously diagnosed as paranoid schizophrenia.  

3.  The objective medical evidence discloses that the 
veteran was first diagnosed with schizophrenia in April 
1976, and fails to show that he underwent any psychiatric 
treatment prior to that time.  

4.  The objective medical evidence fails to establish a 
nexus between any diagnosed psychiatric disorder, to 
include schizophrenia, and any incident of the veteran's 
active service.  

5.  A September 1982 rating decision by the RO denied 
service connection for a psychiatric disorder, to include 
schizophrenia.  

6.  The evidence submitted since the RO's September 1982 
decision is cumulative or duplicative of evidence 
previously submitted, and does not bear directly or 
substantially on the issue under consideration.  Moreover, 
the evidence is not of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a psychiatric 
disorder.  


CONCLUSIONS OF LAW

1.  A psychosis was not incurred within two years of the 
veteran's discharge from active service.  38 U.S.C.A. 
§§ 1110, 1702, 5103, 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

2.  The September 1982 rating decision by the RO, denying 
the veteran's claim for service connection for a 
psychiatric disorder, to include schizophrenia, is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

3.  The evidence received since the RO's September 1982 
rating decision is not new and material, and the veteran's 
claim for service connection for a psychiatric disorder, 
to include schizophrenia, has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he incurred a psychosis, 
variously diagnosed as paranoid schizophrenia, either in 
or as a direct result of his active service.  In addition, 
he maintains that he has submitted new and material 
evidence to reopen a previously denied claim for service 
connection for a psychiatric disorder, and that such 
evidence establishes that the psychiatric disorder was 
incurred in service.  Accordingly, the veteran contends 
that service connection should be established for his 
diagnosed psychiatric disorder(s).  In such cases, the VA 
has an obligation to assist the veteran in developing 
facts to substantiate his claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the 
duty to assist.  The provisions of the VCAA apply to all 
claims for VA benefits, to include claims involving 
entitlement to increased ratings and for service 
connection.  

VA issued regulations to implement the VCAA in August 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The amendments were effective from 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii).  The VA stated that 
"provisions of this rule merely implement the VCAA, and do 
not provide any right other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are 
likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate 
his or her claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002).  This assistance 
specifically includes obtaining all relevant records, 
private or public, adequately identified by the claimant 
with proper authorization for their receipt; obtaining any 
relevant evidence in federal custody; and obtaining a 
medical examination or opinion where such is necessary to 
make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests 
with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires the VA 
to notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim for VA benefits.  See 
generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  As part of the 
notice, VA is required to inform the claimant and the 
claimant's representative which evidence is to be provided 
by the claimant, and which evidence, if any, VA will 
attempt to obtain for the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring the VA 
to notify the veteran of what evidence he was required to 
provide and what evidence the VA would attempt to obtain).  

In the present case, the Board finds that the VA's 
redefined duty to notify and assist the veteran has been 
fulfilled with respect to the issues addressed here.  The 
Board finds that the veteran has been provided with 
adequate notice of the evidence needed to substantiate his 
claim for entitlement to service connection for a 
psychosis, variously diagnosed as paranoid schizophrenia, 
and has been advised of the need to submit new and 
material evidence to reopen the previously denied claim 
for service connection.  Further, he has been advised as 
to what sort of evidence constitutes "new and material" 
with respect to reopening the previously denied claim.  
The veteran has also been provided with notice of what 
evidence the VA would obtain, and the evidence he was to 
provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, 
in the subsequent statement and supplemental statements of 
the case, and in correspondence to the veteran dated in 
August 1999, November 1999, May 2000, July 2001, September 
2001, and July 2002 have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claims.  The Board 
finds that such documents are essentially in compliance 
with the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection 
and to reopen the previously denied claim, and what 
evidence was necessary to show that any diagnosed 
psychosis or psychiatric disorder, to include 
schizophrenia, was incurred as a result of his active 
service or within two years of discharge from active 
service.  He was informed of what evidence the VA would 
attempt to obtain, and what evidence he was responsible 
for providing.  In addition, via the above-captioned 
correspondence, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, 
and of his rights and duties under the VCAA.  The Board 
finds, therefore, that the VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, 
the Board notes that the RO has requested all clinical 
treatment records as identified by the veteran.  To that 
end, with respect to the issues addressed here, the Board 
concludes that all relevant facts have been properly 
developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to 
service connection for a psychosis or psychiatric disorder 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-
service clinical treatment records, reports of VA rating 
examinations, and statements made by the veteran in 
support of his claim.  In addition, the veteran's sister, 
brother, and mother have all submitted numerous lay 
affidavits in support of his claims.  

The Board notes that pursuant to its May 2001 Remand, the 
veteran was scheduled to undergo a VA rating examination 
for the express purpose of determining whether his 
diagnosed psychiatric disorders were incurred as a result 
of his active service or within two years of his discharge 
from such service.  The rating examination was scheduled 
for May 2002, but in a letter received from the veteran's 
attorney in May 2002, the RO was advised that the veteran 
was involuntarily committed to a psychiatric facility as 
an inpatient, and was unable to undergo the scheduled 
examination.  In addition, by a letter dated in October 
2002, the veteran's attorney stated that all evidence 
relevant to the veteran's claims had been submitted, and 
that the 60-day period was waived.  Through his attorney 
in that letter, the veteran expressed his desire for his 
case to be adjudicated by the Board.  Accordingly, in 
light of the foregoing, the Board concludes that 
scheduling the veteran for further rating examinations 
would likely result in unnecessary delay, and would not 
add anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which 
is available in connection with these claims, and 
concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate 
the veteran's claim for entitlement to service connection 
for a psychosis for purposes of establishing eligibility 
to treatment under the provisions of 38 U.S.C.A. § 7102, 
as well as assisting the veteran in his attempt to reopen 
the previously denied claim for service connection.  
Therefore, the Board finds that no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.

As an additional matter, the Board observes that with 
respect to the veteran's claim for service connection for 
a psychosis, in order to establish eligibility for 
treatment under the provisions of 38 U.S.C.A. § 1702, such 
claim is predicated on a different statutory theory of 
entitlement than his previously denied claim for service 
connection.  Accordingly, the Board finds that such claim 
is not the same as the previously denied claim and, as 
such, must be adjudicated separately.  Therefore, both 
claims will be addressed separately below.  

a.  Entitlement to Service Connection for a Psychosis for 
the Purpose
of Establishing Eligibility for Treatment Under the 
Provisions of 38 U.S.C.A. § 1702

As noted, the veteran contends that he incurred a 
psychiatric disorder within two years of his discharge 
from service, and maintains that on that basis, service 
connection for such psychiatric disorder, diagnosed as 
paranoid schizophrenia, should be established pursuant to 
38 U.S.C.A. § 1702.  Generally, service connection may be 
granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  While the VCAA has eliminated the well-grounded 
claim requirement, however, the claimed disability or 
disorder must still be shown by a medical diagnosis.  
Further, a medical nexus must still be established between 
the claimed disability and an injury or disease incurred 
during active service, or otherwise due to a service-
connected disability.  In addition, service connection for 
a psychosis may be established under the provisions of 
38 U.S.C.A. § 1702 (West Supp. 2002), any veteran who 
served during the Vietnam War era who developed a 
psychosis within two years after discharge from active 
duty, provided that such psychosis was incurred prior to 
May 8, 1977.  Id.  

Here, for reasons that will be set forth below, the Board 
finds that while the veteran was diagnosed with a 
psychiatric disorder or psychosis prior to May 8, 1977, he 
was nonetheless not objectively shown to have incurred the 
disorder, variously diagnosed schizophrenia, within two 
years of his discharge from active duty.  The veteran's 
discharge certificate, Form DD-214, discloses that he was 
discharged from active duty in December 1972.  Under the 
relevant provisions of 38 U.S.C.A. § 1702, in order for 
service connection for any diagnosed psychosis to be 
established, such disorder must have been diagnosed or 
otherwise been shown to have been incurred prior to 
December 1974.  

A review of the veteran's service medical records fails to 
disclose any evidence of a psychiatric disorder, or 
conduct suggestive of any psychiatric pathology.  The 
veteran's discharge certificate shows that prior to 
discharge, the veteran's last major unit of assignment was 
on board U.S.S. Pyro, a Navy ammunition ship.  Contained 
within the veteran's service medical records are two 
undated records from U.S.S. Pyro bearing notations 
stating:  "THIS MEMBER IS IN A POSITION REQUIRING 
EXTRAORDINARY RELIABILITY.  REPORT ANY MEDICAL OR 
BEHAVIORAL CHANGES THAT MAY AFFECT HIS RELIABILITY AND/OR 
MAY REQUIRE FURTHER EVALUATION BY HIS COMMANDING OFFICER."  
The clinical treatment records show identical notations 
dated in July 1969 from a ship on which the veteran had 
previously served.  The service medical records fail to 
contain any indication that the veteran displayed any 
behavioral or other psychiatric abnormalities such as 
would have precluded him from serving on board an 
ammunition supply ship containing high explosives, such as 
those to which he was assigned during his active service.  

Post service private and VA clinical treatment records 
dating from April 1976 through August 2002 disclose that 
the veteran was diagnosed with and treated for a variety 
of psychiatric disorders, most commonly diagnosed as 
paranoid schizophrenia, during that period.  The earliest 
post-service clinical treatment records available, dated 
in April 1976, disclose that the veteran was voluntarily 
confined to a private psychiatric facility for 72 hours at 
that time.  His diagnoses were schizophrenia, schizo-
affective disorder, and depression with episodic drinking.  
The records show that the veteran was subsequently 
discharged and admitted to a VA psychiatric facility for 
two months of inpatient treatment.  His diagnoses included 
chronic schizophrenia of an undifferentiated type.  At the 
time of his first inpatient treatment in April 1976, the 
veteran was noted to have experienced difficulty sleeping 
of two months' duration.  Other than noting a history of 
heavy alcohol abuse immediately following his discharge 
from service, the clinical treatment records contain no 
reference to any psychiatric treatment prior to April 
1976.  In the years after the veteran was first treated 
for psychiatric disorders in April 1976, he continued to 
be admitted on both a voluntary and involuntary basis for 
extended periods due to what was later diagnosed as his 
severe paranoid schizophrenia.  

The veteran has been in receipt of nonservice-connected 
pension benefits due to his apparent inability to work due 
to his psychiatric disorders since March 1980.  In 
connection with his being awarded such benefits, the 
veteran has been required to undergo periodic VA rating 
examinations conducted in order to evaluate the severity 
of his schizophrenia.  Pursuant to those examinations, the 
veteran was generally found to be unemployable due to 
schizophrenia, and such disability was found to be 
severely disabling to the extent that the veteran 
experienced great difficulty functioning in society.  
Those examination reports did not, however, contain any 
opinion suggesting that any diagnosed psychiatric 
disorder, to include variously diagnosed schizophrenia, 
was incurred during or as a result of the veteran's active 
service.  Moreover, as with the clinical treatment 
records, the veteran was generally noted to provide a very 
poor psychiatric history, and was not noted to have sought 
or received any psychiatric treatment before April 1976.  
In May 2002, the veteran had been scheduled to undergo a 
VA rating examination, but failed to report at the 
appointed time.  

The veteran's sister, brother, and mother have all 
submitted signed affidavits at various times, stating that 
the veteran had complained of experiencing irritability 
during his last year in service, and that shortly after 
returning home from service, he demonstrated bizarre 
behavior around family members and in public.  Via lay 
affidavits dated in November 1980, June 1982, January 
1984, January 1999, February 1999, and December 1999, 
those individuals stated that the veteran was becoming 
increasingly difficult to manage due to his psychiatric 
problems, and that they believed that such problems were 
incurred during his service in the Navy.  In addition, a 
signed affidavit dated in January 1981 was received from 
the local County Attorney who stated that she had first 
become acquainted with the veteran in 1979 after he was 
found to be using an axe to chop up his personal vehicle 
in the parking lot of a local tavern.  According to the 
County Attorney, such behavior was regarded as somewhat 
abnormal, even when taking into account excessive alcohol 
consumption, and the veteran was subsequently confined to 
a psychiatric facility for observation.  She offered that 
she learned through conversations with the veteran's 
family members that the veteran reportedly "demonstrated a 
tendency toward becoming distressed since his return home 
from the Navy several years ago."  She went on to state 
that while the veteran wanted to work, due to the severity 
of his psychiatric disability, he was unable to hold a 
job.  

The Board has evaluated the foregoing, and finds that the 
preponderance of the evidence is against a grant of 
service connection for a psychosis or other psychiatric 
disorder for purposes of establishing entitlement to 
treatment under the provisions of 38 U.S.C.A. § 1702.  The 
Board recognizes that the veteran suffers from a severe, 
chronic psychiatric disorder, variously diagnosed as 
schizophrenia.  Such disability, however, has not been 
shown to have been incurred during the veteran's active 
service, or within two years from his discharge from such 
service.  The Board further recognizes that the veteran 
claims to have experienced difficulties including 
irritability and loss of sleep toward the end of his 
active service.  

The veteran's service medical records, however, fail to 
contain any mention of such claimed difficulties, but 
rather indicate given the extremely sensitive nature of 
the veteran's duties, which included working in close 
proximity to high explosives, it was necessary to show 
that the veteran was actually fit to perform such duty.  
In addition, the Board recognizes that the veteran's 
sister, brother, and mother all assert that the veteran's 
difficulties began shortly after his return home from 
service.  Despite such assertions, there is no indication 
in the post-service clinical treatment records that the 
veteran was seen for any psychiatric difficulties prior to 
April 1976, some three years after the veteran was 
discharged from service.  The Board concedes that shortly 
after his discharge from service, the veteran engaged in a 
period of heavy drinking and experienced problems 
resulting from such drinking.  Such behavior is indicated 
from several different sources, and while not objectively 
shown via clinical treatment records, is the sort or 
pattern of conduct which can be verified through lay 
witnesses.  

Even so, in order to show that the veteran suffered from a 
psychiatric disorder or psychosis within two years of his 
discharge from service, such must be established by 
objective medical evidence, which in this case, is 
lacking.  By contemporaneous accounts, the veteran was 
first treated for and diagnosed with schizophrenia in 
April 1976, and the clinical treatment records clearly 
document such treatment.  In order for the veteran to be 
eligible for treatment under the provisions of 38 U.S.C.A. 
§ 1702, however, he must be shown to have incurred a 
psychosis within two years of his discharge in December 
1972.  Accordingly, in order to prevail under that theory, 
the veteran must have been shown by objective medical 
evidence to have incurred a psychosis by December 1974.  
Objective medical evidence is dispositive in a case such 
as this, and is lacking here.  In the present case, the 
diagnosed psychosis was not shown to have been manifested 
until well after three years of the veteran's discharge 
from service.  Therefore, based on the foregoing, the 
Board must conclude that the preponderance of the evidence 
is against the veteran's claim for service connection for 
a psychosis for purposes of obtaining treatment under the 
provisions of 38 U.S.C.A. § 1702.  

In further consideration of the veteran's claim, the Board 
has considered statements by the veteran and members of 
his family to the effect that his diagnosed psychiatric 
problems were incurred in or as a result of his active 
service.  Such statements as made by those individuals, 
however, do not constitute medical evidence.  As lay 
persons, lacking in medical training and expertise, the 
veteran, his mother, sister, and brother are not competent 
to address issues requiring an expert medical opinion, to 
include medical diagnoses or opinions as to medical 
etiology.  See generally Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, such statements likewise cannot form 
a basis to establish service connection.  Thus, the Board 
finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a psychosis 
for the purpose of establishing eligibility for treatment 
under the provisions of 38 U.S.C.A. § 1702.  

In reaching this determination, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim, however, the 
doctrine is not applicable here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

b.  Whether New and Material Evidence Has Been Submitted
to Reopen a Previously Denied Claim for Service Connection
for a Psychiatric Disorder.

As noted above, the veteran maintains that he incurred a 
psychiatric disorder in service.  Further, he asserts that 
he has submitted new and material evidence which is 
sufficient to reopen the previously denied claim for 
service connection.  

The veteran's initial claim for service connection for 
hearing loss and for loss of vision was denied pursuant to 
a September 1982 rating decision by the RO.  The veteran 
did not appeal that decision, which subsequently became 
final.  As such, his claims for service connection for a 
psychiatric disorder, variously diagnosed as 
schizophrenia, may only be reopened if new and material 
evidence is submitted.  See generally 38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2002).  

In deciding claims to reopen filed prior to August 29, 
2001, it must be determined whether the claimant has 
presented "new and material" evidence under the provisions 
of 38 C.F.R. § 3.156(a) to reopen the prior claim.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); see 
also 38 U.S.C.A. § 5108 (West 1991); Hodge v. West, 155 
F.3d. 1356, 1369-70 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(new and material evidence is "evidence not previously 
submitted to agency decision makers which bears directly 
and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which, by itself, or in connection with evidence 
previously submitted, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.").  

Prior to November 9, 2000, a second step required that if 
the evidence presented was found to be new and material, 
the claim must be reopened and a determination made if the 
claim was well grounded.  On November 9, 2000, however, 
the President signed into law the VCAA (now codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  In 
substance, and as discussed above, the VCAA eliminated the 
concept of a "well-grounded claim," and provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her 
claim for benefits under the laws administered by the VA.  
In pertinent part, this law redefines the obligations of 
the VA with respect to the duty to assist.  The provisions 
of the VCAA generally apply to all claims for VA benefits, 
but with respect to claims involving whether new and 
material evidence has been submitted to reopen previously 
denied claims for service connection, the veteran must 
still submit new and material evidence to reopen the 
previously denied claims.  

Under the VCAA, however, the VA does have a duty to notify 
the veteran of what types of evidence constitute new and 
material evidence, and what sort of evidence is necessary 
to substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  Further, in such cases, the VA 
has a duty to assist a claimant in obtaining evidence he 
or she has identified as relevant to the claim to reopen 
or that would otherwise substantiate his or her claims for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West 
Supp. 2002).  

As noted, while the VCAA eliminated the concept of a 
"well-grounded claim," it did not eliminate the 
requirement for a claimant to submit new and material 
evidence in order for a previously denied claim to be 
reopened.  Accordingly, if new and material evidence has 
been found to have been submitted, the claim is reopened, 
and adjudicated on the merits, taking into account VA's 
redefined obligations with respect to the duty to assist 
the veteran in developing evidence.  VA must ensure that 
all other due process requirements have been met.  

Pursuant to the recent regulatory amendments, which are 
effective for claims filed on or after August 29, 2001, 
the term "new" is separately defined as that which has not 
been previously submitted, and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the new standard as set forth by the regulatory 
amendment, the question at issue becomes "whether the 
evidence raises a reasonable possibility of substantiating 
the claim."  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).  
The duty to notify has remained in effect, and pursuant to 
a VBA Fast Letter, No. 01-13 (Fed. 5, 2001), there is a 
duty to obtain evidence from any new source identified by 
the claimant.  Again, the Board emphasizes that the 
regulatory amendment is effective prospectively for claims 
filed on or after August 29, 2001.  The veteran's current 
appeal will therefore be decided under the former version.  

In any event, the Board observes that the basic elements 
required for establishing service connection in a case 
such as the one under consideration have remained 
unchanged.  Service connection means that the facts shown 
by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line 
of duty in the active military service, or if pre-existing 
such service, was aggravated during service.  See 
generally 38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Further, service connection may also 
be granted for any disease or disorder diagnosed after 
discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2002).  In addition, 
while a showing of a "well-grounded claim" is no longer a 
valid basis for establishing service connection, see VCAA 
supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  In order for a grant of service 
connection to be warranted, there must be medical evidence 
of a present disability, evidence of an injury or disease 
in service, and competent medical evidence of a nexus or 
link between the currently diagnosed disorder and the 
veteran's active service.  

The evidence considered by the RO in reaching its 
September 1982 decision consisted of post-service clinical 
treatment records dating from April 1976 through August 
1982, the report of a VA rating examination dated in 
August 1982, lay affidavits received from the veteran's 
sister and brother, a lay affidavit received from the 
local County Attorney, and personal statements made by the 
veteran in support of his claim for service connection.  
The veteran's service medical records were not available 
at the time the September 1982 rating decision was 
rendered.  As discussed, the clinical records disclosed 
that the veteran first underwent treatment for a 
psychiatric disorder in April 1976.  He was diagnosed with 
various types of schizophrenia, ranging from chronic 
undifferentiated to chronic paranoid, and underwent 
several periods of extended inpatient treatment.  The 
clinical treatment records and the VA rating examination 
report, however, failed to contain any suggestion that the 
veteran's diagnosed schizophrenia or other psychiatric 
problems were incurred in or as a result of his active 
service.  

The lay affidavits offered by the veteran's sister, 
brother, and mother, dated in November 1980, January 1981, 
and June 1982 all contained their statements that the 
veteran was totally disabled as a result of his 
schizophrenia.  Moreover, by those affidavits, those 
individuals appeared to contend that the veteran's 
psychiatric problems began during his active service or 
very shortly after discharge.  As noted, the local County 
Attorney submitted a statement in January 1981 indicating 
that due to the severity of the veteran's manifested 
symptoms, he was unemployable.  She also stated that she 
had been told by the veteran's family members that his 
problems had begun in service.  

The veteran's claim was denied as not well grounded under 
the law then extant pursuant to a rating decision of 
September 1982.  The veteran continued to submit evidence 
related to his claim, consisting of private clinical 
treatment records dated in April 1976, but other than 
showing that he was diagnosed with schizophrenia in April 
1976, such records did not substantiate his claim for 
service connection.  He was advised by letter dated in 
November 1982 of the need to submit new and material 
evidence to substantiate his claim for service connection, 
and no further communications were received from the 
veteran regarding the issue of service connection.  

As noted, by a rating decision dated in April 1981, the 
veteran was determined to be totally disabled as a result 
of his nonservice-connected psychiatric disorder, and was 
granted a nonservice-connected pension on the basis of his 
unemployability.  In order to continue to receive 
nonservice-connected pension benefits for his psychiatric 
disorder, the veteran has been required to undergo 
periodic VA examinations to determine the severity of his 
disability, and also to submit relevant clinical treatment 
records pertaining to such disability.  

In February 1999, the veteran attempted to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, variously diagnosed as 
schizophrenia.  Evidence received since the September 1982 
denial of his claim includes VA and private clinical 
treatment records dating from April 1976 through August 
2002, lay affidavits from the veteran's mother, sister, 
and brother, reports of VA rating examinations, personal 
statements made by the veteran in support of his claim, 
and the veteran's service medical records.  As noted 
above, the veteran's service medical records do not 
contain any mention or suggestion of a psychiatric 
disorder.  Further, as discussed, notations on treatment 
records from U.S.S. Pyro and another ship to which the 
veteran was assigned contain statements to the effect that 
the veteran served in a very sensitive position in an 
extremely hazardous area among high explosives on board an 
ammunition ship.  It was therefore necessary that any 
behavioral or medical abnormalities observed be referred 
to the proper command and/or medical authorities to 
determine the veteran's continued fitness to serve in his 
sensitive capacity.  In that regard, the Board observes 
that no abnormal behavior or medical pathology was 
indicated in any of the clinical treatment records or in 
the report of the veteran's service separation 
examination.  

The clinical treatment records received since the 
September 1982 RO decision, both VA and private, all 
clearly show that the veteran suffers from schizophrenia, 
variously diagnosed, and that he has undergone many 
periods of extended inpatient and outpatient treatment for 
that disorder.  Those records indicate that the veteran 
was first seen in April 1976 for treatment for a 
psychiatric disorder, and also indicate that the veteran 
had advised that he had indulged in alcohol heavily 
following his departure from college.  Those records fail 
to contain any medical opinion stating that his diagnosed 
schizophrenia had been incurred in or as a result of his 
active service.  Likewise, VA rating examination reports 
dated in January 1983, June 1983, September 1984, June 
1987, or July 1988, while noting that the veteran suffered 
from a serious disability with respect to schizophrenia, 
failed to contain any opinion suggesting that such 
disability had been incurred in or as a result of his 
active service.  

The veteran's mother, sister, and brother submitted 
additional affidavits dated in January 1984, January 1999, 
February 1999, and December 1999 expressing their belief 
that the diagnosed psychiatric disorder had been incurred 
in service, and that the veteran was totally disabled by 
that disability.  The veteran's sister stated that the 
veteran had experienced severe symptoms of a psychiatric 
disorder shortly after his return home from the service, 
and during and shortly after his brief college tenure.  
She indicated that her father had taken some sort of 
action to enable the veteran to receive treatment during 
that period, but conceded that she did not know what 
action her father had taken at that time, and was unable 
to provide any specific details as to the alleged event.  

The Board has considered the foregoing evidence, and notes 
that such evidence submitted since September 1982 is "new" 
in the sense that it had not been previously considered, 
and was not of record in September 1982.  While arguably 
"new" in the sense that such evidence had not been 
previously considered, however, the evidence fails to 
establish any fact relevant to substantiating the 
veteran's claim for service connection that was not of 
record in September 1982.  The additional medical evidence 
only shows that the veteran continues to suffer from 
severe, chronic paranoid schizophrenia, but as with the 
evidence previously submitted, does not contain any 
opinion suggesting that the veteran's paranoid 
schizophrenia had its onset in service or otherwise within 
any statutory period following discharge from service.  
The veteran's claim was denied largely on the basis that 
such evidence was lacking, and despite the VA's efforts to 
assist the veteran by obtaining all evidence he has 
identified, such evidence remains lacking.  

Further, the statements contained in the lay affidavits 
received from the veteran's family members merely 
reiterate contentions previously advanced before the 
September 1982 decision was rendered.  Accordingly, the 
Board finds that such evidence is not so significant that 
it must be considered in order to fairly decide the merits 
of the veteran's claim to reopen.  In short, the evidence 
does not contribute to a more complete picture of the 
veteran's claim for service connection.  

The Board recognizes that the veteran has offered 
statements to the effect that his diagnosed paranoid 
schizophrenia was incurred during or shortly after his 
active service, and that he and his family members believe 
that there exists a relationship between service and 
schizophrenia.  As pointed out above, however, such 
statements do not constitute medical evidence, because as 
laypersons, those individuals are not competent to address 
issues requiring expert medical opinions, to include 
medical diagnoses or opinions as to medical etiology.  See 
generally Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, pursuant to the Board's May 2001 Remand, the 
veteran had been scheduled to undergo an additional VA 
rating examination in an attempt to resolve any 
ambiguities as to the etiology of his diagnosed paranoid 
schizophrenia.  The veteran failed to report to the 
scheduled examination, and any evidence which might have 
been helpful to the veteran is not available due to his 
failure to report at the appointed time.  

In any event, because the evidence submitted since 
September 1982 is not new and material, the veteran's 
claim for service connection for a psychiatric disorder 
cannot be reopened at this time.  Medical evidence such as 
an opinion offered by a qualified medical professional, 
supported by a plausible rationale, to the effect that it 
is at least as likely as not that the veteran's diagnosed 
schizophrenia was incurred as a result of his active 
service would be necessary to reopen his claim for service 
connection.  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to reopen 
his claim for service connection for a psychiatric 
disorder.  See Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Service connection for a psychosis for the purpose of 
establishing eligibility for treatment under the 
provisions of 38 U.S.C.A. § 1702 is denied.  

New and material evidence not having been submitted, the 
claim for service connection for a psychiatric disorder 
has not been reopened, and such claim remains denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

